    Case 1:20-cv-10832-AT-SN Document 83 Filed 03/25/21 Page 1 of 4




March 25, 2021

Via ECF
Hon. Sarah Netburn
U.S. District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    SEC v. Ripple Labs Inc. et al., No. 20 CV 10832 (AT) (SN) (S.D.N.Y.)

Dear Judge Netburn:

        Pursuant to Rules 1.A and III.F of Your Honor’s Individual Practices, we write on
behalf of Ripple Labs Inc. (“Ripple” or “the Company”), Bradley Garlinghouse, and
Christian A. Larsen (collectively, the “Defendants”) in response to Plaintiff Securities
and Exchange Commission’s letter dated March 22, 2021 (Dkt. No. 77) to respectfully
seek leave for the documents attached as Exhibits A-B to the SEC’s response in
opposition to Defendants’ motion to compel (Dkt. Nos. 78-1 and 78-2) and Exhibits A-B
to the SEC’s response in opposition to the individual Defendants’ motion to quash (Dkt.
Nos. 72-1 and 72-2) to remain under seal.1

       Those documents should remain under seal because they contain Ripple’s
confidential, private business information, and the presumption of public access to
documents filed solely in connection with discovery disputes is minimal. All four
documents were designated Confidential by Ripple under the terms of the protective
order entered by Judge Torres in this case. Making these documents public at this
preliminary stage would allow the SEC to unilaterally undo the protections offered by
Judge Torres’s protective order. Defendants have not attempted to rely on these
documents; rather, the SEC has introduced them into the litigation record.

        Under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 115 (2d Cir. 2006),
the Court must first determine whether the documents at issue are “judicial documents,”
or documents “relevant to the performance of the judicial function and useful in the
judicial process.” Royal Park Invs. SA/NV v. Wells Fargo Bank, N.A., No. 14 Civ. 9764,
2018 WL 739580, at *18 (S.D.N.Y. Jan. 10, 2018) (internal quotation marks omitted)
(Netburn, J.). To qualify as a judicial document, the document must “reasonably have the
tendency to influence a district court’s ruling on a motion or in the exercise of its

1
    Pursuant to Rule III.F of Your Honor’s Individual Practices, enclosed with this letter
    are clean copies of the four documents at issue.
    Case 1:20-cv-10832-AT-SN Document 83 Filed 03/25/21 Page 2 of 4




supervisory powers.” Brown v. Maxwell, 929 F.3d 41, 49 (2d Cir. 2019). If the
document is not judicial, no presumption of public access attaches. If the document is
judicial, the court must then determine the weight to be accorded to the presumption of
access. Id. The Second Circuit has held that “the presumption of public access in filings
submitted in connection with discovery disputes . . . is generally somewhat lower than the
presumption applied to material introduced at trial, or in connection with dispositive
motions such as motions for dismissal or summary judgment.” Id. at 50. “[A]fter
determining the weight of the presumption of access, the court must ‘balance competing
considerations against it.’” Lugosch, 435 F.3d at 120 (quoting United States v. Amodeo,
71 F.3d 1044, 1050 (2d Cir. 1995) (“Amodeo II”)). “Established factors and values that
can outweigh the presumption of public access include legal privilege, business secrecy,
and privacy interests.” Valassis Commc’ns, Inc. v. News Corp., No. 17 Civ. 7378, 2020
WL 2190708, at *1 (S.D.N.Y. May 5, 2020) (Castel, J.) (internal citations omitted). “If
one of these factors or values outweighs the value to the public of accessing the
document at issue, then that document should be sealed.” Id.

         Here, the four documents at issue are not judicial documents. The documents
were attached to the SEC’s letters concerning a motion to quash and a motion to compel,
making them plainly “discovery materials filed with the court in connection with
discovery-related disputes.” United States v. Smith, 985 F. Supp. 2d 506, 520 (S.D.N.Y.
2013) (Karas, J.). The “modern trend in federal cases [] to classify pleadings in civil
litigation … as judicial records” specifically does not include “discovery motions and
accompanying exhibits.” Bernstein v. Bernstein Litowitz Berger & Grossmann LLP, 814
F.3d 132, 140 (2d Cir. 2016) (internal quotation marks omitted); see also Winfield v. City
of New York, No. 15 Civ. 5236, 2017 WL 2880556, at *4 (S.D.N.Y. July 5, 2017)
(Parker, J.) (noting there is “good reason” to exclude documents filed in connection with
pre-trial discovery disputes from the definition of judicial documents, because “[m]any
documents exchanged in discovery, even if relevant, may never be admitted in trial or in
connection with a dispositive motion”); Nichols v. Noom Inc., No. 20 Civ. 3677, 2021
WL 857352, at *1 (S.D.N.Y. Mar. 8, 2021) (Parker, J.) (holding that documents that were
“merely filed in order to advise the court and ‘tee up’ certain discovery disputes between
the parties that required judicial intervention” were not judicial documents). Because
they are not judicial documents, the documents are not entitled to the presumption of
public access.

        Even if the Court were to determine that the four exhibits are judicial documents,
any weight assigned to the presumption of access should be minimal. These documents
were submitted to the Court for the narrow issue of determining whether other documents
sought by the parties should be produced, as opposed to documents submitted in
connection with a motion for summary judgment. Under these circumstances, there is
ample authority for this Court to permit them to remain sealed at this juncture. See
Amodeo II, 71 F.3d at1050 (noting that documents “that play no role in the performance
of Article III functions, such as those passed between the parties in discovery,” “lie
                                              2
    Case 1:20-cv-10832-AT-SN Document 83 Filed 03/25/21 Page 3 of 4




entirely beyond” the common law presumption of access); Smith, 985 F. Supp. 2d at 519
(holding that because discovery is “a private process between the parties to an action
(even if governed by specific rules and managed by trial judges),” the documents shared
between the parties are “outside the judicial function and therefore not presumptively
accessible”). But see SEC v. Telegram Grp. Inc., No. 19 Civ. 9439, 2020 WL 3264264,
at *4–5 (S.D.N.Y. June 17, 2020) (Castel, J.) (finding that financial documents, including
bank records, filed in connection with the SEC motion to compel constituted judicial
documents but ultimately holding that Telegram’s interest in protecting the
confidentiality of its financial documents warranted sealing the documents in full). In
other words, unlike documents submitted in connection with the adjudication of a
dispositive motion, the disputed documents here were submitted to the Court only to
determine if other documents are relevant and should be produced. See Lugosch, 435
F.3d at 121. Ripple’s status as a private company also warrants a lower presumption of
access to justify sealing. Cf. Joy v. North, 692 F.2d 880, 894 (2d Cir. 1982) (holding that
the involvement of a publicly owned company and management’s relationship to the
public shareholders weighed in favor of unsealing a special litigation committee’s report).

        In any event, Defendants’ significant proprietary and commercial interests
outweigh any presumption of access in this context. The documents sought to be sealed
reflect a private company’s proprietary, internal development and marketing strategies,
analyses, impressions, and concerns on a range of sensitive topics that have never been
made public to date. See Royal Park, 2018 WL 739580, at *19 (noting that certain
documents placed under seal by the parties in connection with a class certification motion
were “strategic in nature” and reflected “sensitive business information that the parties
could reasonably wish to remain confidential”). The fact that some of the documents
involved communications with third parties is not relevant – the information was
provided to a discrete group of entities and individuals, some of whom were subject to
non-disclosure agreements, and was otherwise kept confidential on a need-to-know basis.
There is no material benefit to the Court in these documents being made public at this
extremely early stage in discovery and no prejudice to the SEC or to the public in these
documents remaining sealed. More specifically:

   ● Exhibit A (Dkt. No. 72-1) concerns an email exchange between a Ripple
     employee and an individual affiliated with the company relating to confidential
     issues concerning the creation and distribution of XRP. It was not otherwise
     available to or shared with the public. See Royal Park, 2018 WL 739580, at *19
     (allowing redactions and sealing of parties’ and non-parties’ “competitively
     sensitive business information”).

   ● Exhibit B (Dkt. No. 72-2) is an internal email between two Ripple employees
     regarding financial information in connection with a private foundation. This
     information was used in connection with the Company’s Board of Director
     meetings and, aside from the fact that a certain amount of XRP was transferred to
                                          3
    Case 1:20-cv-10832-AT-SN Document 83 Filed 03/25/21 Page 4 of 4




       the foundation, has never been made public. The document also refers to certain
       personal investment information of a third Ripple employee.

   ● Exhibit A (Dkt. No. 78-1) is a memorandum prepared by an outside law firm
     containing a description of Ripple’s then-contemplated business strategy that
     explored a range of sensitive legal topics, including the company’s then-
     fundraising plan, its plans for product development, and numerous legal and
     regulatory risks and recommendations. Aside from being shared with a discrete
     set of potential investors on a confidential basis, this document has never been
     publicly released.

   ● Exhibit B (Dkt. No. 78-2) is an email between a Ripple employee and an early-
     stage investor in Ripple regarding certain risk factors drafted by the investor (not,
     as the SEC incorrectly suggests, by Ripple). This discussion was never
     distributed externally.

        The SEC should not be given unilateral power to make Ripple’s Confidential
documents, including documents reflecting its business strategy, fundraising plans, legal
advice, and product development, public merely by attaching them to a court filing on
subsidiary discovery issues, as it did in connection with both of its letter briefs dated
March 17 and 22, 2021 (Dkt. Nos. 72, 78).

        Should the Court determine that there is no basis for withholding any of these
documents in their entirety, Ripple respectfully asks for an opportunity to propose
specific redactions be made to the documents.

       The SEC has informed us that it takes no position on the request at this time,
without prejudice to expressing a view once they review our letter to the Court.

                                                      Respectfully,

                                                      /s/ Andrew Ceresney
                                                      Counsel for Ripple Labs Inc.

CC: All Counsel of Record




                                            4
